Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 24’, 26’, 34’ (see figure 1).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arrangement wherein the outer surface of the second shaft has a plurality of the circumferentially extending second grooves, at least a portion of the first tubular wall portion of the first shaft extending into the plurality of circumferentially extending second grooves must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Note that figure 2 illustrates the first tubular wall portion as extending into only one groove (46).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the phrase “are provided” is redundant in an abstract of the disclosure of a patent application.  Correction is required.  See MPEP § 608.01(b) which includes exemplary phrases with should be avoided in the framing of an abstract. In general, implied phrases such as “provided is”, “is/are provided”, “disclosed is”, “is/are disclosed”, “presented is”, “is/are presented”, “the invention pertains to” and “we have invented”, and so-on, are all redundant. An abstract of the disclosure should simply describe the device or process rather than referring to its provision, disclosure or invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8-10, 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (US 6,026,704). Shibata et al. teach an intermediate shaft assembly for a vehicle steering arrangement including a first shaft A1 extending from one end to another along an axis (e.g., as defined by the center of shafts A1, A2, figure 1A), the first shaft having a tubular wall portion (see, e.g., figures 2A, 2B), with an inner surface (internal face of A1) bounding a hollow bore extending into a first end, including radially inwardly extending splines (projecting portions 2a, recessed portions between projecting portions 2a) and including at least one through opening (shown containing resin portion 8, opening illustrated elsewhere as “1b”), the through opening further constituting a plurality of openings through which the material extends; a second shaft (A2) extending along the axis between a coupling end (not separately referenced, to the left, figure 1A) and a connection end (portion engaged with shaft A1), having a plurality of outwardly extending radial splines (projecting spline portions between recesses 5a, and/or projecting portions 4a); the splines configured for an interdigitated fit with the splines of the first shaft forming a clearance gap (space between A1, A2), and a material (resin: 6, 7, 8) at least partially filling the clearance gap between the mating spline elements and into at least the through opening (portion 8); the plurality of spines on the shafts extending generally parallel to the axis; the outer surface of the second shaft including a first annular groove (4c), the resin material extending into this groove (material portion 7); the splines on the second shaft extending (e.g., axially) on opposite sides of the first annular groove; the resin material extending out through the hollow bore through the first end in order to seal off an annular seam between the between the first end and the outer surface of the connection end of the second shaft (portion 6); the first and second shafts having been provided, the second shaft (A2) inserted into the first shaft (A1); the resin material subsequently introduced to the opening (e.g., 1b) and provided by an injection molding process (col. 1, line 20; col. 8, line 52 through col. 9, line 22), through the through opening, the resin material provided in the groove portion and provided at the end portion to seal off an annular seam between the between the first end and the outer surface of the connection end of the second shaft (portion 6); the reference generally referring to the control of pressure of the injection process (col. 2, lines 43-45)
The reference to Shibata et al. teaches the material as being a resin, however fails to specifically mention that the material is a polymeric material (claims 1, 12) or a plastic (claim 10), however the reference refers to the resin as being synthetic (col. 1, lines 19, 33). As regards claims 1 and 12, it is well established that synthetic resins are industrially produced resins, typically viscous substances that convert into rigid polymers by the process of curing. To the extent that this is a ‘typical’ categorization, it is not expressly inherent that a generally mentioned synthetic resin is necessarily a polymeric material, however it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the synthetic resin initially taught by Shibata et al. as being expressly a polymeric material for the well understood purpose of using a known industrial polymer which is readily available. As regards claim 10, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the polymeric material as a plastic (e.g., one of a thermoplastic and thermosetting polymer of relatively high molecular weight) for the purpose of employing a material which can be easily injection molded and result in a robust final product, since Shibata et al. teaches the synthetic resin material is injection molded.
As further regards claim 19, initially the reference to Shibata et al. refer in general terms to the control of pressure of the injection process, but do not expressly indicate that the filling process involves a “predetermined pressure”. To the extent that Shibata et al. initially anticipate pressure control in general terms, it would further have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to set a predetermined pressure, such as a pressure known to achieve the desired distribution of the resin material between the shaft portions, for the purpose of ensuring that the material is sufficiently distributed in the space between the shafts, facilitating consistency in the distribution of the resin material.
Allowable Subject Matter
Claims 4, 6, 7, 11, and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Husted teaches the use of molded elements between components to secure a relative position; Sato et al., Fujiu et al., and Shibata et al. (‘619),  teach shafts with inter-engaging splines and molded elements there-between; Schremmer et al., Jager et al. and Brzezinski et al. teach plug-in type spline connections; Kurokawa teaches a splined connection with variable axial groove elements; Ishizaki teaches a splined connection with varying section along an axial direction; Vasicek et al. teach an arrangement with mating splines and a feature which enhances an interference fit when assembled.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616